Campbell, J.
Mr. Burt, who was plaintiff in replevin in a suit before a justice, recovered judgment, which Addison removed by certiorari into the circuit court for the county of Wayne, where it was reversed. On what ground this reversal was had, we are not informed. The affidavit in replevin alleged the unlawful detention by Addison of various articles by a description which has been held sufficient in our courts of record, and was therefore sufficient before a justice, and the claimant alleged the aggregate value to have been not exceeding $100. The suggestion that on the affidavit this averment does not cover all the property is in our opinion trifling and frivolous. The officer was not able to find the property. The defendant, Addison, put in first what is, in the affidavit for certiorari, called a “plea to the jurisdiction,” which was in writing, and contained no averment of fact whatever. It simply prayed judgment of the writ for want of jurisdiction,—
*732“For that the value of the property described in said writ exceeds in value $100.”
This is not an averment of that fact, and would be immaterial if it were, because the jurisdiction does not depend on value in fact, as it may ultimately appear, but value alleged. Such has been the law declared by this Court. Chilson v. Jennison, 60 Mich. 235 (26 N. W. Rep. 859). The justice acted properly in overruling this so-called plea, and in not allowing proof that it was worth more than $100, when no offer was made to show it was worth any amount beyond the jurisdiction of a justice. The plaintiff below made out his case by evidence on all material points, and obtained judgment.
All of the questions raised by the affidavit for certiorari, and having any support in the record, relate to the alleged matter in abatement. We can discover no ground for the reversal below. Even if there had been formal irregularities, it is required by law that on certiorari there shall be no reversal, except for matters of substance affecting the justice of the cause. We find nothing out of the way in the trial before the justice, and the record shows clearly a grievious wrong done to Mr. Burt, for which he should have redress. The defense was absolutely destitute of merits, and had the circuit court affirmed the judgment, and Addison brought it here, we should have had no hesitation in visiting on him the consequences of a vexatious appeal.' The writ of certiorari should not be prostituted for such purposes
The judgment of the circuit court must be reversed, and that of the justice affirmed, with costs of all the courts.
The other Justices concurred.